Third District Court of Appeal
                               State of Florida

                       Opinion filed November 2, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-2331
                       Lower Tribunal No. 18-22627
                          ________________


                            Mireille Laurore,
                                  Appellant,

                                     vs.

                     Publix Super Markets, Inc.,
                                  Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Beatrice
Butchko, Judge.

     Nwahiri Law, PLLC, and Tobechuku Tony Nwahiri, for appellant.

     Weiss Serota Helfman Cole & Bierman, P.L., Edward G. Guedes and
Richard Rosengarten, for appellee.


Before EMAS, LINDSEY and GORDO, JJ.

     PER CURIAM.
      Affirmed. See Jones v. Ervolino, 339 So. 3d 473, 474 (Fla. 3d DCA

2022) (“The Florida Supreme Court has substantially revised the substantive

and procedural provisions of the summary judgment rule.”); Id. at 475 (“The

court shall grant summary judgment if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” (quoting Fla. R. Civ. P. 1.510(a)).




                                      2